Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Charles Runyan on 3/21/2022 and 3/22/2022.
The application has been amended as follows:
Claim 1 Line 16 - the locking mechanism has a threaded connection to the upper outer-handle end, and a tapered cavity corresponding to a taper lock disposed within the locking mechanism
Cancel Claim 5
Claim 6 Line 1 – The device of claim 1 [[5]]
Cancel Claim 8 
Cancel Claim 12
Claim 13 Line 1 – The device of claim 11 [[12]], wherein in the locked position, the upper outer-handle end pushes the taper lock between the inner handle and the tapered cavity. 
Cancel Claim 18
Claim 19 Line 27 - the locking mechanism has a cavity corresponding to the tapered upper region,
Claim 19 Line 28 - in the locked position [[,]] the upper outer-handle end pushes the taper lock between the inner handle and the tapered cavity,
claims 1,6-11,13-17 and 19-20 are allowed.
 EXAMINER'S COMMENT
                                                                     Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Inner threads 1404 does not appear in the drawings, seems to be identified in the drawings as 1405 instead. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the closest prior art of Mayes (US 1,583,358) does not teach, suggest nor discloses or make obvious the combination of floor cleaning a device having an outer handle, an inner handle, a mop head, a corner brush, a corner brush locking mechanism and a knob wherein the locking mechanism has a threaded connection to the upper outer-handle end, and a tapered cavity corresponding to a taper lock disposed within the locking mechanism in combination with the other limitation of Claim 1. Therefore, based on their dependency con claim 1, claims 6-11 and 13-17 are allowed. 
Regarding Claim 19 the is allowed for similar reasons as presented for Claim 1. Claim 20 is allowed based its dependency on the allowed claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723